[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
After a full trial of this foreclosure action, this court, based upon a preponderance of the credible, relevant and legally admissible evidence, finds, rules and orders as follows. CT Page 1693
The plaintiff, American Savings Bank, is a banking institution legally authorized to lend funds secured by mortgages.
The defendants, Richard D. LaPlante and Phyllis M. LaPlante, are the owners of the equitable interest in the premises known as Unit 26-C, Fox Meadow Condominiums, Cromwell. Connecticut.
On July 1, 1987, the defendants owed the plaintiff by way of a promissory note the sum of $112,300.00 and, by deed dated the same day, they mortgaged to the plaintiff the aforesaid condominium.
On or about March 3, 1992, the defendant were eight months in arrears in their monthly payments which resulted in the commencement of this action by writ, summons and complaint dated March 3, 1992.
The complaint named other defendants all of which have been defaulted for failure to appear, disclose a defense, failure to plead or failure to appear at time of trial.
The issues were closed and trial was held this date. The defendant has failed to bring the mortgage payments current and as of February 9, 1992 there is due and owing by the defendants, owners of the equity the sum of $126,447.11.
The defendants filed a special defense alleging that the plaintiff materially breached its agreement with the owner mortgagors. The court expressly finds that the defendants have failed to sustain its burden of proving the special defense by a preponderance of the credible and relevant evidence.
The defendant's, Bank of Boston, motion for foreclosure by sale ought to be and is hereby denied.
Testimony was offered appraising the premises at $110,000.00.
The mortgage debt is found to be in the amount of $126,447.11 with per diem interest from February 9, 1993 of $2,154.53. CT Page 1694
Accordingly, a judgment of strict foreclosure may enter with a law day of August 9, 1993 and subsequent days for encumbrances.
The judgment debt is in the amount of $126,447.11 plus $2,154.53 interest per diem from February 9, 1993.
Costs are awarded the plaintiff which include counsel fees in the amount of $1,200.00, appraisal fee of $400.00 and a title search fee of $150.00.
SPALLONE, STATE TRIAL REFEREE